DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 7, 9-17, and 19-20 are Allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Kogan on March 1, 2021.

The application has been amended as follows: 
15. (Currently Amended) A method of locating and monitoring items within a retail location, the method comprising: 
maintaining a database of aisle locations associated with retail items located within the retail location; 

analyzing the pathway images of the aisle markers captured by the image detection device mounted in a shopping cart to determine a cart path traveled by the shopping cart through the retail location; 
receiving the pathway images of the aisle markers from the shopping cart at a point of sale terminal;
receiving a list of purchased retail items from the point of sale terminal and associating the list of purchased retail items with the pathway images; 
identifying a particular aisle location of one of the purchased retail items by comparing overlap between the associated list of purchased retail items and pathway images with other customer pathways and purchased items associated therewith; 
updating the database according to the particular aisle location of the purchased retail item identified by comparing the associated list of purchased retail items and pathway images with other customer pathways and purchased items associated therewith; 
identifying a retrieval location of at least one of the purchased items by analyzing the associated purchased retail items and pathway images; and 
determining a low shelf supply based on the identification of similar retrieval locations a predetermined number of times, determined based on analyzing the overlap between the associated list of purchased retail items and pathway images with other customer pathways and purchased retail items associated therewith.

22. (Cancelled)
23. (Cancelled)
24. (Cancelled)

Reasons for Allowance
Claims 1-3, 5, 7, 9-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Prior Art
The reason for allowance of Claims 1-3, 5, 7, 9-17, and 19-20 in the instant application is because the prior arts of record fail to teach the overall combination as claimed.  Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so.  The application discloses:
1. A shopping system comprising: 
a database of a plurality of retail items disposed within a retail location and an aisle location associated with some of the plurality of retail items; 
a plurality of shopping aisles within the retail location and aisle markers disposed within at least several of the plurality of shopping aisles; 
a plurality of shopping carts having an image capturing device attached thereto, the image capturing device configured to record the aisle markers by which the shopping cart travels during customer use; 
an associate electronic device configured to access the database of the plurality of retail items and display the aisle location associated with some of the plurality of the retail items; and 
a control circuit in communication with the associated electronic device, the database and at least one point of sale terminal in the retail location, the control circuit configured to: 
analyze the recorded aisle markers received from the image capturing device of the particular shopping cart in order to determine a cart path through the retail location for a particular one of the plurality of shopping carts; 
receive, from the point of sale terminal, a list of purchased items from the particular shopping cart and associate the list of purchased items from the particular shopping cart with the cart path for the particular shopping cart; 
compare the associated cart path and list of purchased items from the particular shopping cart with other customer cart paths and purchased items associated therewith; 
identify a particular aisle location where one of the plurality of retail items is found based on overlap between the associated cart path and list of purchased items and other customer cart paths and purchased items associated therewith;
update the database of the plurality of retail items to include the particular aisle location identified for the one of the plurality of retail items; 
identify a low shelf supply based upon receipt of a predetermined number of identical retrieval locations, determined based on analyzing the overlap between the associated cart path and list of purchased items and other customer cart paths and purchased items; and 
send the associate electronic device a notification of low shelf supply.



US 2006/0210115 Nemet teaches generating a warehouse database containing information relating to the identity and location of certain items stored in the warehouse.  Nemet fails to teach identifying a low shelf supply based upon receipt of a predetermined number of identical retrieval locations, determined based on analyzing the overlap between associated cart paths and a list of purchased items and other customer cart paths and purchased items.

US 2008/0189170 Ramachandra teaches determining shopper in-store location, shopper history, shopper in-store shopping path, and the like as well as delivering content to store operational staff, such as out-of-stock notifications.  However, Ramachandra fails to teach identifying a low shelf supply based upon receipt of a predetermined number of identical retrieval locations, determined based on analyzing the overlap between associated cart paths and a list of purchased items and other customer cart paths and purchased items.


identify a low shelf supply based upon receipt of a predetermined number of identical retrieval locations, determined based on analyzing the overlap between the associated cart path and list of purchased items and other customer cart paths and purchased items.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        

/PETER LUDWIG/Primary Examiner, Art Unit 3687